Case 5:21-cv-01006-EJD Document 1-1 Filed 02/09/21 Page 1of7

‘-Evidence- 1.
SUMMONS
(CITACION JUDICIAL)

UNLAWFUL DETAINER—EVICTION
(RETENCION ILICITA DE UN INMUEBLE—DESALOJO)

NOTICE TO DEFENDANT: CHRISTINA K. DAWSON aka CHRISTINA DAWSON,
(AVISO AL DEMANDADO): ALEX ROYAPPA, DANIEL ROYAPPA, AMOL SINHA,

DOES | through V, inclusive

YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO EL DEMANDANTE):
MOU UN WONG,

Case 5:21-cv-01006-EJD Document 1-1 Filed 02/09/21 Page 2 of 7

SUM-130

FOR COURT USE ONLY
OLO PARA USO DE LA CORTE)

E-FILEI
10/13/2020 1:08 PM
Clerk of Court
Superior Court of CA,
county of Santa Clara
2OCV37 1561
Reviewed By: M Vu
Envelope: 5096737

 

 

NOTICE! You have been sued, The court may decide against
you without your being heard unless you respond within 5 days.
You have § DAYS, not counting Saturdays and Sundays and
other judicial holidays, after this summons and legal papers are
served on you to file a written response af this court and have a
copy served on the plaintiff,

A letter or phone cai! will not protect you. Your writlen response
must be in proper legal form If you want the court to hear your
case, There may be a court form that you can use for your
response, You can find these court forms and more information
at the California Courts Online Self-Help Center
(www.courts.ca.gov/selfhelp), your county law library, or the
courthouse nearest you. If you do not file your responsé on
time, you may lose the case by default, and your wages,
money, and property may be taken without further warning from
the cour,

There are other legal requirements. You may want fo call an
attorney right away. lf you do not know an attorney, you may
want to call an attorney referral service. if you cannot afford an
attorney, you may be eligible for free legal services from a
nonproftt legal services program. You can locate these
nonprofit groups at the California Legal Services website
(www.lawheipca.org), the California Courts Online Sait-Help
Center (www.courts.ca.gov/seifhelp), ot by contacting your
focal court ot county bar association.

1AVISO] Usted ha sido demandado, Sino responde dentro de 5
dias, ef (lbunal puede emitir un failo en su confra sin una
audiencia. Una vez que le entreguen esta cilacién y papeles
legales, solo tiene 5 DIAS, sin contar sdbade y domingo y otros
dias feriados del tribunal, para presentar una respuesta por
escrito en este tribunal y hacer que se entregue una copia ai
demandante.

Una carta o ana llamada telefénica no lo protege. Su respuesta
por escrito tlene que estar an formato fegal correcte si desea que
procesen su caso en fa corte. Es posible que haya un fortnulatio
que usted pueda usar para su respuesta, Puede encontrar estos
formularios de la corte y mas informacién en ef Centro de Ayuda
de las Cortes de California (www,sucorte.ca. gov}, en la biblioteca
de leyes de su condado o en fa corte que fe quede mas cerca, Si
no presenta su respuesta a lempo, puede perder el caso por falta
de comparecencia y se le podré quitar su sueldo, dinero y bienes
sin més advartencia,

‘Hay otros requisitos fegaies, Es recomendable que flame a un

abogado inmediatamente. Sino conoce 4 un abogado, puede
lamar a un servicio de remisién a abogados. Sino puede pagar a
un abogado, as posible gue curnpla con ios reguisitos para
obtener servicios legales gratultos de un programa de servicios
legales sin fines de luero. Puede encontrar estos grupos sin fines
de fucro en el silio web de California Legal Services,
(www.lawhelpcalifomia.org), en el Centro de Ayuda de ias Cortes
de California, (www.sucorie.ca.gov) o poniéndose en contacto
eon fa corfe o el colegio de abogados focal,

 

FEE WAIVER: If you cannot pay the filing fee, ask the clerk for
a fee waiver form, NOTE: The court has a statutory lien for
waived fees and costs on any settlement or arbitration award of
$40,000 or more in a clvil case, The cours ten must be pald
before the court will dismiss the case.

 

 

EXENCION DE CUOTAS; Si no puede pagar la cuota de
presentacién, pida al secretatio de fa corte que le dé un formiulario
de exenclén de pago de cuotas, AVISO: Por ley, la corte tlene
derecho a reclamar las cuotas y ios costos exenios con un
gravamen sobre cualquier cantidad de $10,000 6 mas recibida
mediante un acuerdo o una concesién de arbilraje en un caso de
derecho civil. Tlane que pagar el gravamen de la corte antes de
due ia corte pueda desestimar ei caso.

 

4. The name and address of the court is: Superior Court of the Santa Clara
(El nombre y direcelén de fa corte es): Judicial District, 191 North First Street,
San Jose, CA 95113

 

CASE NUMBER (niimero del caso);
20CV371561

 

 

2 The name, address, and telephone number of plaintiff's atlorney, or plaintiff without an altorney, Is: (El nombre, la direccién y el
numero de teléfono del abogado de! demandante, o dei demandante que no tiene abogado, es):

- Todd Rothbard, Attorney athaw #67361 0° +
400 Saratoga Avenue, Sulte 200, Santa Clara, CA 95081
408-244-4200

Form Adopted for Mandatory Use
Juticlal Council of Gallfernia
SUM-180 (Rev, September 1, 2048]

SUMMONS—UNLAWFUL DETAINER—EVIC TION

Fags 1 of 2

Gode of Clif Procadwe, §§ 412.20, 415.456, 1167
yecourts.ca.goy

 
Case 5:21-cv-01006-EJD Document 1-1 Filed 02/09/21 Page 3 of 7 *

SUM-130

 

PLAINTIFF (Namey, MOU UN WONG, pase Numa

 

 

 

 

DEFENDANT (Name): cunistiva DAWSON aka CHRISTINA DAWSON, ALEX ROYAPPA, DANIEL ROYAPPA, AMOL SENHA,

 

3. (Must be answered in all cases) An untawful datainer assistant (Bus. & Prof, Code, §§ 6400-8415) [_} didnot [(_] aid :

for compensation giva advice or assistance with this form. (ff plaintiff has received any help or advice for pay from an uniawtul
delainer assistant, complete item 6 on the next page.)

Unlawful detalner assistant (complete if plaintiff has recaived any help or advice for pay from an unlawful detainer assistant):
a. Assistant's name:

Talephone no.:

Street addrass, cliy, and zip:

d. County of registration:
Registration no.:
f. Registration explres on (date) :

Date: 10/13/2020 1:08 PM Clerk of Court Clerk, by M Vu , Oepuly
(Fecha} {Secretano} fAdiunio}
(For proof of service of his summons, use Proof of Service of Summons (form POS-O10},)
(Para prueba de entrega de esta citatién use ef formutaria Proof of Service of Summons (form POS-070)) !
5, NOTICE TO THE PERSON SERVED: You are served : :
a. as an individual defendant,
b, [7] as the person eued under the fictitious name of (specify): :
{___} as an occupant. .
Lj on behatt of (speciy): :

  

9

 

 

 

 

 

 

d,
under: CGP 416.10 (corporation), (TT) SGP 416.60 (ninon. i
[_] COP 416.20 (defunct corporation). [7] CCP 416,70 (conservatee). :
[Lj SCP 416.40 (association or partnership). [__} CCP 416.99 (authorized person). :
(7) CCP 418.46 (occupant). (C__} other (specify): :

a, | | by personal delivery on (dala):

 

SUM-140 [Rav. Sopianibar 1, 2019}

SUMMONS-—UNLAWEFUL DETAINER—EVICTION Page @ of 2

 

 

 
10

eh

42

43

14

15

16

17

18

19

20

ai

22

23

24

25

26

27

28

 

 

Case 5:21-cv-01006-EJD Document 1-1 Filed 02/09/21 Page 4of7

E-FILED

10/13/2020 1:08 PM
TODD ROTHBARD #67351 Clerk of Court
STEVE NAUMCHIK #208985 Superior Court of CA,
BRIAN SKARBEK #266948 >0CV371561
CHRISTINA DABIS #230784 vewad By: MV
LAW OFFICES OF TODD ROTHBARD Reviewed By: M vu

100 Saratoga Avenue, Suite 200
Santa Clara, CA 95051

Tel: (408) 244-4200

Fax: (408) 244-4267

Attorneys for Plaintiff

SUPERIOR COURT — LIMITED CIVIL JURISDICTION

COUNTY OF SANTA CLARA, STATE OF CALIFORNIA

MOU UN WONG, No, 20CV371561
Plaintiff, COMPLAINT FOR
VS. UNLAWFUL DETAINER
(Action based on CCP
CHRISTINA K. DAWSON aka CHRISTINA §1161a)
DAWSON, ALEX ROYAPPA, DANIEL ROYAPPA,
AMOL SINHA, DOES | through V, inclusive, *Total damages sought are
UNDER $10,000.00
Defendants.

 

 

Plaintiff alleges:

At all times herein mentioned, plaintiff Mou Un Wong was, and now is, an
individual owner of real property in the State of California and located in the above
entitled County and Judicial District.

H

The real property owned by plaintiff, possession of which is sought in this
action, is situated at 1693 South Mary Ave., Sunnyvale, Santa Clara County,
California, 94087.

Hi
The true names of defendants named herein as DOES | through V, inclusive,

are unknown to plaintiffs who therefore sue said defendants by said fictitious names

COMPLAINT FOR UNLAWFUL DETAINER

w4-

 
10

14

12

13

14

15

16

7

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:21-cv-01006-EJD Document 1-1 Filed 02/09/21 Page 5of7

and pray leave to amend this complaint to show the true names as they become
Known.
IV

On or about July 22, 2020, there was a trustee's sale of said premises following
foreclosure upon a deed of trust, pursuant to the provisions of Civil Code section
2924. Plaintiff purchased said premises at the above-referenced trustee’s sale. A
copy of the Trustee’s Deed Upon Sale is attached hereto, marked “EXHIBIT A,”
incorporated by reference herein and made a part hereof. Plaintiff acquired title to

said premises and plaintiff's title was duly perfected thereunder on August 6, 2020.

V

Defendant Christina K. Dawson was the trustor of the deed of trust which was
foreclosed upon and Defendants Alex Royappa, Daniel Royappa and Amol Sinha are
family members who claim under Christina K. Dawson. The defendants remain in

possession of said premises following said trustee’s sale and the perfection of title.

Vi
On October 5, 2020, plaintiff, MOU UN WONG, served upon defendants a
written notice (with attachments) requiring defendants to quit and deliver up
possession of said premises effective three days from the date of service of said
notice upon them. True and correct copies of said notice and attachments and the
declaration of service of notice are attached hereto, collectively marked “Exhibit B,”
incorporated by reference herein and made a part hereof.
Vil
More than three days have elapsed since the date of service of said notice
upon defendant, but defendants remain in possession of said premises without
plaintiffs permission or consent. Pursuant to the provisions of Code of Civil

Procedure section 1161a, there is an unlawful detainer of said premises.

COMPLAINT FOR UNLAWFUL DETAINER

3.

 
10

4

42

13

14

15

16

V7

18

19

20

21

22

23

24

25

26

ae

28

 

 

Case 5:21-cv-01006-EJD Document 1-1 Filed 02/09/21 Page 6 of 7

VIH
The reasonable rental value of said premises is the sum of $150.00 per day,
and damages for the unlawful detainer of said premises have accrued at said rate
from October 9, 2020, and will continue to accrue at said rate until such time as
defendant vacates said premises.
WHEREFORE: plaintiff prays judgment as follows:

1. For restitution of possession of said premises.

2. For damages at the rate of $150.00 per day from October 9, 2020 through
the date of restitution of possession or the date of judgment herein,
whichever comes first.

3. For costs herein, and for such other and further relief as to the Court may

seem just and proper.

DATED: October 13, 2020 = A > \

STEVEN NAUMCHIK
LAW OFFICES OF TODD ROTHBARD
Attorney for Plaintiff

COMPLAINT FOR UNLAWFUL DETAINER

~3-

 
40
if
42
13
14
45
46
47
{8
19

20
24
22
23
24
26
26
27

28

 

 

Case 5:21-cv-01006-EJD Document 1-1 Filed 02/09/21 Page 7 of 7

VERIFICATION

i, MOU UN WONG, hereby declare:

1 am the plaintiff in the above-entitled action, and as such make this
VERIFICATION. | have personal knowledge of the facts of this action and the facts
alleged herein.

| have read the foregoing COMPLAINT FOR UNLAWFUL DETAINER and
know the contents thereof, and the same is true of my own knowledge, except as to
matters alleged therein upon information and belief and, as to such matters, | believe

ther to be true.

| declare, under penalty of perjury, that the foregoing is true and correct.
Executed on October 13, 2020, at Santa Clara County, California.

MOU UN WONG, pidihtit

COMPLAINT FOR UNLAWFUL DETAINER

-4-

 
